DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that there are material issues with regard to the claim language giving rise to rejections under sections 112 and 101 as more fully below set forth.  The intended uses and “use of” claims (as further discussed in the below rejections) are to multiple areas of art which possess separate classification from the claimed composition.  Because they are interpreted as “intended use”  and do not further limit the claimed composition, no restriction is issuing at this time.  Examination is limited to the claimed composition as more fully below set forth.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 2 recite “the percentages being an average percentage”   It is unclear what is being averaged (the ranges claimed are indicated to be in units of moles)
Claims 10-13 recite a “Use” of a mixture without setting forth any steps involved in the method/process.  It is unclear what method or process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how the use is actually practiced.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and claims 10-13 are also rejected as these claims appear to recite an intended use of a composition and do not appear to further limit the composition.  
Claims 8-9 and 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The mixture of claim 1 is defined by its chemical components, since no structural element is claimed, no range is claimed and no additional components are recited these claims do not further limit the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Since the prior art recites the claimed composition of claim 1 it is capable of the recited uses. If the body of a claim fully and intrinsically sets forth all of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are alternatively rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v.Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  For purposes of examination these claims are interpreted as an intended use of the composition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 6-13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by “Binary mixtures of fatty acid methyl esters as phase change materials for low temperature applications” Applied Thermal Engineering by Lea Liston, Yaghoob Farnam, Matthew Krafcik, Jason Weiss, Kendra Erk and Bernard Tao.  06 (2016) 501-507  Available online 12/9/2015.
Regarding Claims 1, 3 and 6-13
“Binary mixtures of fatty acid methyl esters as phase change materials for low temperature applications” Applied Thermal Engineering by Lea Liston, Yaghoob Farnam, Matthew Krafcik, Jason Weiss, Kendra Erk and Bernard Tao.  06 (2016) 501-507.  Available online 12/9/2015.
fatty acid methyl esters mixtures which are stable nontoxic and nonflammable and are commercially available and are sustainably derived from common vegetable oils providing renewable supply without petroleum (Introduction) 

    PNG
    media_image1.png
    542
    665
    media_image1.png
    Greyscale

The binary mixture of methyl laurate and methyl myristate provide anti icing behaviors esp. in concrete systems in pavement (4. Conclusion) 
See Table 2 for examples meeting the claimed range of claim 1 for at least 56 % moles of saturated C12 chains and at least 23 % moles C14 chains.

REGARDING CLAIMS 6-7 which is product by process and not further limiting
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).
REGARDING CLAIMS 10-13 directed to “use”:
For purposes of examination these claims are interpreted as reciting an intended use of the composition.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)   The prior art having taught the claimed composition is capable for the claimed intended uses.  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)
Claim(s) 1, 3, and 6-13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Stepan C-42 (as evidenced by Voglewede et al (US 2011/0275599) for publication date purposes)
Regarding Claims 1, 3 and 6-13
Stepan C-42 a composition comprising 
70-80 % weight methyl laurate (214.34 g/mol) and 
20-30 wt.% methyl myristate (242.4 g/mol)
70grams methyl laurate/214.34 molar mass=.32658 moles and 
30 grams methyl myristate/242.4=0.12376 moles   
0.450343 total moles   0.32658/0.450343 * 100= 72.6 % in moles methyl laurate and 27.4 % moles methyl laurate
Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) and discloses the range with sufficient specificity as to anticipate the claimed range.  MPEP 2131.03  
In the alternative assuming arguendo the ranges of the reference do not provide sufficient specificity to the claimed range, the examiner maintains they present an overlapping range thereby rendering obvious the claimed range.  MPEP 2144.05
Voglewede discloses Stepan C-42 at par [0021-0022] thereby establishing publication in 2011.
Claim(s) 1, 3, and 6-13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by in the alternative, under 35 U.S.C. 103 as obvious over Steposol 1/2015
Regarding Claims 1, 3 and 6-13:
Steposol 1/2015

    PNG
    media_image2.png
    189
    771
    media_image2.png
    Greyscale

(again, given the molar mass of methyl laurate and methyl myristate the composition will possess a molar % within the instantly claimed ranges).

72% weight methyl laurate (214.34 g/mol) 0.3359 moles approx. 75% by mole
26 wt.% methyl myristate (242.4 g/mol) 0.10726 moles approx.. 24% by mole
2 wt. % other ester 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) and discloses the range with sufficient specificity as to anticipate the claimed range.  MPEP 2131.03  
In the alternative assuming arguendo the ranges of the reference do not provide sufficient specificity to the claimed range, the examiner maintains they present an overlapping range thereby rendering obvious the claimed range.  MPEP 2144.05
Regarding the claimed ranges:  the language “at most” indicates these elements are not required.  As such unless positively recited as present the clams are not requiring these components (i.e. as to claim 3 these elements are not required but when present would have to meet the limitations of claim 3 – to the extent the prior art teaches a composition without a mono or di unsaturated chain, this claim will not further limit said composition).  This claim interpretation is expressly incorporated into each and every rejection below as though fully set forth therein.  Since the component of claim 3 is not required said mono and di unsaturated chains are not required) the prior art meets this limitation.  
REGARDING CLAIMS 6-7 which is product by process and not further limiting
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).
REGARDING CLAIMS 10-13 directed to “use”:
For purposes of examination these claims are interpreted as reciting an intended use of the composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)   The prior art having taught the claimed composition is capable for the claimed intended uses.  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber,
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al (US 2012/0021366).
Regarding Claims 1-13:
Moller et al (US 2012/0021366) teaching mixed methyl esters for fuel, etc. 35-45% C8, 25-35 % C10, 15-25 % C12 and/or 5-15 % C14 (Abstract) 


    PNG
    media_image3.png
    626
    530
    media_image3.png
    Greyscale

Thereby teaching overlapping ranges of each of the claimed alkylesters of claims 1 and 2 and 4 and 5.  See MPEP 2144.05(I): "In the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
See [0072-0073] for various ranges.  See also [0187] for ranges.
The esters are made from vegetable oils and nut oils including palm oil and palm kernel oil [0087-0089] 
The composition can be used a biodiesel [0242] 
The mixtures include methyl esters such as methyl methyl dodecanoate and methyl tetradecanoate and methyl octanate [0189] 
The composition is used in mixtures to provide physical parameters relating to flash point, viscosity, flame point, soot emission, melting point, solidification point, temperature range of the liquid state, etc. all within the practice of the skilled person [0120] 
The melting point is affected by the alkyl chain length and saturation for melting temperatures and liquid state temperatures and can be optimized   The extent of saturation and chain length affects melting point, viscosity, soot emission, flash point and other important features of a fuel composition [0127] the higher the alkyl group the more viscous [0132] 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for blends of FAME with the recited carbon ranges in varying proportions made from various plants.  May et al (US 2009/0199463) teaching C18:1 and C18:2 low pour point palm diesel from palm oil, palm kernel oil, and palm oil products (Abstract) 
WO 2010/024659A1 teaching coconut oil biodiesel where coconut oil has 44.6 % lauric acid, 16.8% myristic acid, 8.2 % palmitic acid and 8 % caprylic acid (P1 L10-20)  
Voglewede et al (US 2011/0275599) teaching a methyl ester from vegetable oils used as a low cloud point additive for a pesticide (Abstract) where the esters include Stepan C42 (the above mixture of methyl laurate and methyl mystirate) 
Knuth (US 2011/0023352) teaching controlling melting point of fuel by controlling amounts of the acids (i.e. caproic, lauric, mystiric) chains [0083-0123] taken from various oils including palm oil [0258] the ester blends can be used in internal composition engine fuel a feed stock for preparing fuel additives, biodiesel, heating oil, etc. [0044]  
 Perry (US 2011/0021396) teaches composition for use as fuel additive and as lubricating oil (Abstract) comprising petroleum products and an ester mixtures such as 56% methyl laurate, 22.4 % methyl myrisate and 0.8 % methyl palmitates etc.  [0063, 0066-0065]  
Papadogianakis et al (US 2010/0234625) teaching 
    PNG
    media_image4.png
    483
    835
    media_image4.png
    Greyscale

May et al (US 2004/0231234) teaching palm diesel with low pour point (Abstract) having various combinations of methyl esters (See claims 1-11) with cis and trans) 
Choo et al (US 2006/0288637) teaching palm based biodiesel with a petroleum fuel oil (abstract) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796